Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	 The following is a non-final, First Office Action on the merits.  Claims 22-41 are pending.  Claims 1-22 have been canceled.  Claims 22-41 are new.  
Note:
 2.	Independent claims 22, 29, and 36 as a whole include a combination of limitations (similar with limitations that are in patent 11,087,346 B2) that has been found as allowable.  Also, similar with patent 11,087,346 B2, independent claims 22, 29, and 36 as a whole include a combination of limitations that has been found as significantly more.   However, the claims of the instant Application 17/394,081 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 11,087,346 B2 below. 
Double Patenting
3.	Claims {22, 29, 36}; {23, 30, 37}; {24, 31, 38}; {25, 32, 39}; {26, 33, 40}; {27, 34, 41}; and {28, 35} are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims {1, 8, 15}; {2, 9, 16}; {3, 10, 17}; {4, 11, 18}; {5, 12, 19}; {6, 13, 20}; and {7, 14, 21} of U.S. Patent 11,087,346 B2.  
Instant Application: case 17/394,081
Patent 11,087,346 B2
Claims 22, 29 and 36:  A computer-implemented method comprising:




obtaining, by a distributing node computer and from a blockchain network, a smart contract stored at a unique smart contract address in the blockchain network;
selecting, by the distributing node computer, one or more value changing rules for determining changes in ticket value, wherein the one or more value changing rules are included in the smart contract and are a strict subset of a plurality of value changing rules included in the smart contract;

generating, by the distributing node computer, a digital ticket based on the smart contract, wherein the digital ticket includes an original value that changes according to the one or more value changing rules, and wherein the one or more value changing rules are included in the digital ticket;
storing, by the distributing node computer, the digital ticket in the blockchain network, wherein storing the digital ticket comprises initiating a distributed consensus procedure among a plurality of blockchain node computers in the blockchain network, the distributed consensus procedure resulting in the digital ticket being stored among the plurality of blockchain node computers in a distributed manner at a second address in the blockchain network;
providing, by the distributing node computer and to a client device, the second address or a link to the digital ticket stored at the second address;
receiving, by the distributing node computer and from the client device, a request to redeem the digital ticket, wherein the request to redeem the digital ticket includes the digital ticket to be redeemed and a selection of at least one value changing rule of the one or more value changing rules that are included in the digital ticket;
after receiving the request from the client device, transmitting, by the distributing node computer and to the blockchain network, a call request comprising the unique smart contract address;
receiving, by the distributing node computer and from the blockchain network, the smart contract;
executing, by the distributing node computer, the smart contract in accordance with the selection of the at least one value changing rule included in the request to redeem the digital ticket;
determining, by the distributing node computer, based on executing the smart contract, a current value of the digital ticket; and
providing, by the distributing node computer, the current value in response to the request to redeem the digital ticket.
Claims 23, 30, 37. The computer-implemented method/system of claims 22, 29 and 36, wherein the digital ticket comprises a gift certificate and the current value comprises a currency amount.
Claims 24, 31, 38. The computer-implemented method/system of claim 22, 29 and 36, wherein the digital ticket comprises a coupon and the current value comprises a percentage discount.
Claims 25, 32, 39. The computer-implemented method/system of claim 22, 29 and 36, wherein the request to redeem the digital ticket further includes one or more other value changing rules.
Claims 26, 33, 40.  The computer-implemented method/system of claim 22, 29 and 36, wherein the one or more value changing rules comprise a rule for increasing the current value of the digital ticket over time.
Claims 27, 34, 41. The computer-implemented method/system of claim 22, 29 and 36, wherein the request to redeem the digital ticket further includes a timestamp, and wherein the current value of the digital ticket is based on the timestamp.
Claims 28, 35.  The computer-implemented method/system of claim 22 and 29, wherein the request to redeem the digital ticket further includes a location, and wherein the current value of the digital ticket is based on the location.
Claims 1, 8 and 15: A computer-implemented method comprising: 
transmitting, by a distributing node computer and to a blockchain network, a first call request comprising a unique smart contract address at which a smart contract is stored in the blockchain network; 
receiving, by the distributing node computer and from the blockchain network, the smart contract stored at the unique smart contract address; 
selecting, by the distributing node computer, a first ticket template of a plurality of ticket templates stored in the smart contract, the first ticket template comprising one or more value changing rules for determining changes in ticket value, wherein the one or more value changing rules included in the first ticket template are a strict subset of a plurality of value changing rules included in the plurality of ticket templates; 
generating, by the distributing node computer, a digital ticket based on the smart contract, wherein the digital ticket includes an original value that changes according to the one or more value changing rules, and wherein the one or more value changing rules are included in the digital ticket; 
storing, by the distributing node computer, the digital ticket in the blockchain network, wherein storing the digital ticket comprises initiating a distributed consensus procedure among a plurality of blockchain node computers in the blockchain network, the distributed consensus procedure resulting in the digital ticket being stored among the plurality of blockchain node computers in a distributed manner at a second address in the blockchain network; 
providing, by the distributing node computer and to a client device, the second address or a link to the digital ticket stored at the second address; 
receiving, by the distributing node computer and from the client device, a request to redeem the digital ticket, wherein the request to redeem the digital ticket includes the digital ticket to be redeemed and a selection of at least one value changing rule of the one or more value changing rules that are included in the digital ticket; 
after receiving the request from the client device, transmitting, by the distributing node computer and to the blockchain network, a second call request comprising the unique smart contract address; 
receiving, by the distributing node computer and from the blockchain network, the smart contract; 
executing, by the distributing node computer, the smart contract in accordance with the selection of the at least one value changing rule included in the request to redeem the digital ticket; 
determining, by the distributing node computer, based on executing the smart contract, a current value of the digital ticket; and 
providing, by the distributing node computer, the current value in response to the request to redeem the digital ticket.
Claims 2, 9, 16.  The computer-implemented method/system of claims 2, 8 and 15, wherein the digital ticket comprises a gift certificate and the current value comprises a currency amount.
Claims 3, 10, 17.  The computer-implemented method/system of claims 2, 8 and 15 wherein the digital ticket comprises a coupon and the current value comprises a percentage discount.
Claims 4, 11, 18.  The computer-implemented method/system of claims 2, 8 and 15, wherein the request to redeem the digital ticket further includes one or more other value changing rules.
Claims 5, 12, 19.  The computer-implemented method/system of claims 2, 8 and 15, wherein the one or more value changing rules comprise a rule for increasing the current value of the digital ticket over time.
Claims 6, 13, 20.  The computer-implemented method/system of claims 2, 8 and 15, wherein the request to redeem the digital ticket further includes a timestamp, and wherein the current value of the digital ticket is further based on the timestamp.
Claims 7, 14, 21.  The computer-implemented method/system of claims 2, 8 and 15, wherein the request to redeem the digital ticket further includes a location, and wherein the current value of the digital ticket is further based on the location.




In summary, Claims 1, 8 and 15 of U.S. Patent 11,087,346 B2 teach all the features of claims 22, 29 and 36 of the instant application as indicated in the table above.  Although claims 1, 8 and 15 of U.S. Patent 11,087,346 B2 has additional features (bold limitations in the table above) such as “transmitting, by a distributing node computer and to a blockchain network, a first call request comprising a unique smart contract address at which a smart contract is stored in the blockchain network;………; selecting, by the distributing node computer, a first ticket template of a plurality of ticket templates stored in the smart contract..”; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 8 and 15 of the U.S. Patent 11,087,346 B2 the to arrive at the claims 22, 29 and 36 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  
Further, dependent claims {2, 9, 16}; {3, 10, 17}; {4, 11, 18}; {5, 12, 19}; {6, 13, 20}; and {7, 14, 21} of U.S. Patent 11,087,346 B2 also respectively teach all the features of dependent claims {23, 30, 37}; {24, 31, 38}; {25, 32, 39}; {26, 33, 40}; {27, 34, 41}; and {28, 35} of the instant application as indicated in the table above.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THUY N NGUYEN/Examiner, Art Unit 3681